DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/30/2021.
Currently claims 1-5 are pending in the application.
Election/Restrictions
Applicant's election of Species A, Embodiment of Fig. 1, Claims 1-4 with traverse, in the reply filed on 09/30/2021 is acknowledged. Traversal is on the ground of “Office Action failed to indicate that claim 1 is generic”. Since there is only one independent claim, it is obvious that claim 1 would be the generic claim even it is not explicitly mentioned in the office action. As per request of the applicant for rejoinder of non-elected claim after the independent claim is allowed, the examiner notes that pursuant to the procedures set forth in MPEP § 821.04(a), once the independent claim 1 is allowed, the restriction requirement would be withdrawn and claim 5 would be rejoined and fully examined for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2021, 04/08/2020, and 12/17/2019 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0047893 A1 (Akita) and further in view of US 2003/0166312 A1 (Lee) and US 2013/0181251 A1 (Higuchi).
Regarding claim 1, Akita discloses, a package (1a; Fig. 1; [0044]; i.e. package) comprising: 2a package body (2; Fig. 1; [0044]; i.e. package body) formed by stacking a plurality of 3insulating layers (c1 and c2; Fig. 1; 

    PNG
    media_image1.png
    506
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    575
    media_image2.png
    Greyscale

a back 5surface (4; Fig. 1; [0044]; i.e. back surface) located at an opposite side to the front 6surface (3) and a side surface (5; Fig. 1; [0048]; i.e. 
8a hollow portion (7; Fig. 1; [0047]; i.e. cavity) and opening on the front 10surface (3) of the package body (2);  
11a plurality of electrode pads (10; Fig. 2; [0047]; i.e. mounting electrode) placed on 12bottom surfaces of the hollow portions (7);  13and 
wherein issurfaces of the electrode pads (10) are located at a lower 19position (near the bottom of the cavity 7; Fig. 2; [0047]) with respect to the front surface (3) of the 20package body (2), 

But Akita fails to teach explicitly, 8a plurality of hollow portions arranged so as to be 9adjacent to each other;  
14a partition wall formed by at least one insulating layer isthat forms the package body and having protruding 16banks that swell upward at both edge sides, on a 17front surface side, of the partition wall, and 
21the plurality of hollow portions are arranged, when 22viewed from above, so as to be adjacent to each 23other at opposite sides of the partition wall, and  
11a plurality of electrode pads individually placed on 12respective bottom surfaces of the hollow portions;  13and 
24the electrode pads are electrically connected to 25respective conductor layers that are formed on the 26back surface and/or the side surface of the package 27body.
However, in analogous art, Lee discloses, a plurality of hollow portions (120; Fig. 2; [0049]; i.e. multiple recesses) arranged so as to be 9adjacent to each other;  
14a partition wall (part of dielectric substrate member 111 between two recesses 120; Fig. 2; [0047]) formed by at least one insulating layer (111) isthat forms the package body (110; Fig. 2; [0047]; i.e., interposer substrate),
21the plurality of hollow portions (120) are arranged, when 22viewed from above, so as to be adjacent to each 23other at opposite sides of the partition wall (part of dielectric substrate member 111), and  
11a plurality of electrode pads (122; Fig. 2; [0049]; i.e. conductive pads) individually placed on 12respective bottom surfaces of the hollow portions (120; Fig. 2; [0049]; Lee teaches that multiple recesses 120 each include a conductive pad 122 at the bottom);  13and 
24the electrode pads (122) are electrically connected to 25respective conductor layers (126; Fig. 3; [0049]; i.e. conductive pads) that are formed on the 26back surface (114; Fig. 3; [0049]; i.e. lower surface) and/or the side surface of the package 27body (110).
Note: Lee teaches in para. [0049] that the multiple recesses or vias 120 each include a conductive pad or terminal 122 at a bottom. The conductive pads or terminals 122 are interconnected to other conductive pads 126 on a lower surface 114 of interposer substrate 110. Such conductive pads 126 may be substantially directly below 

    PNG
    media_image3.png
    203
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    198
    506
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Akita and Lee before him/her, to modify the teachings of a package with hollow portion as taught by Akita and to include the teachings of plurality of hollow portions separated by insulating partition and the ability of conductive pads 122 to be interconnected to other conductive pads 126 on a lower surface as taught by Lee since the arrangement provides accurate alignment of the interconnections and the elimination of the necessity for a third metal In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

But the combination of Akita and Lee fails to teach explicitly, the partition wall having protruding 16banks that swell upward at both edge sides, on a 17front surface side, of the partition wall,
However, in analogous art, Higuchi discloses, the partition wall (portion of package body 20 between through hole 22 and zener diode chip 6; Fig. 1; [0021]) having protruding 16banks (23a and 23b; Fig. 1; [0023]; i.e. ribs) that swell upward at both edge sides (edge of package body 20, one next to through hole 22 and another one, next to zener diode chip 6; Fig. 1; [0023]) on a 17front surface side (top side), of the partition wall (Fig. 1; [0021], [0023]),
Note: The examiner notes that Higuchi is brought in to teach protruding banks only. The partition wall is already taught by Lee.

    PNG
    media_image5.png
    478
    861
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Akita, Lee and Higuchi before him/her, to modify the teachings of a package with hollow portion as taught by Akita and to include the teachings of insulating partition wall next to a through-hole and a well having protruding 16banks that swell upward at both edge sides as taught by Higuchi since the arrangement provides structural separation between through-hole 22 and LED chip 3 and between LED chip 3 and zener diode 6, facilitates solid placement of chip 3 and zener diode 6 and reduces the chance of shorting between leads of these elements. Absent this important teaching in Akita, a person with ordinary skill in the art would be motivated to reach out to Higuchi while forming a package of Akita. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Akita as modified by Lee and Higuchi teaches, the package as claimed in claim 1, wherein: -27-the plurality (as taught by Lee in claim 1) of hollow portions (7; Fig. 1; [0047]; i.e. cavity; Akita Reference) and the mounting area (where electrodes 14 are mounted; Fig. 1; [0046]; Akita Reference) of the electronic component (crystal oscillator; [0046]; Akita Reference) are separate from each 4other or overlap each other, when viewed from above, son the front surface (3; Fig. 1; [0044]; i.e. front surface; Akita Reference) of the package body (2; Fig. 1; [0044]; i.e. package body; Akita Reference). See 103 rationale in claim 1.

    PNG
    media_image1.png
    506
    602
    media_image1.png
    Greyscale


1Regarding claim 3, the combination of Akita, Lee and Higuchi teaches, the package as claimed in claim 1, wherein: 2each of the electrode pads (122; Fig. 2; [0049]; i.e. conductive pads; Lee Reference) has, at least at one side 3thereof, an extending portion (124; Fig. 3; [0049]; i.e. conductive traces; Lee Reference) that extends on an inside 4layer surface between the insulating layers (111 and 118; Fig. 2; [0049]; i.e. dielectric substrate member and solder mask, considering solder mask as insulative in nature; Lee Reference) forming the spackage body (110; Fig. 2; [0047]; i.e., interposer substrate; Lee Reference). See 103 rationale in claim 1.Note

    PNG
    media_image4.png
    198
    506
    media_image4.png
    Greyscale


1Regarding claim 4, the combination of Akita, Lee and Higuchi teaches, the package as claimed in claim 1, wherein: 2the surfaces (top surface) of the electrode pads (122; Figures 3 and 6A; Lee Reference) are electrically 3connected to respective external connecting terminals (156; Fig. 6B; [0058]; i.e. electrically conductive bumps; Lee Reference) 4of the electronic component (150; Fig. 6B; [0058]; i.e. semiconductor die; Lee Reference) mounted on the mounting 5area (top or first surface 112 of interposer 

    PNG
    media_image6.png
    291
    576
    media_image6.png
    Greyscale




Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0144199 A1 (Tsai) - A package includes a plurality of dies, a wall structure, an encapsulant, and a redistribution structure is disclosed. The wall structure surrounds at least one of the dies. The encapsulant includes a first portion, a second portion, and a third portion. The first portion is encircled by the wall structure. The second portion encircles the wall structure. The third portion connects the first portion and the second portion. The redistribution structure is disposed on the encapsulant and is electrically connected to the dies and the wall structure.
2. US 2017/0213860 A1 (Ukigaya) - A semiconductor device is disclosed including a semiconductor layer having a front surface on which a transistor is provided and a back surface opposite to the front surface, and a conductive member that penetrates through the semiconductor layer. In the semiconductor device, between a second plane including the back surface and a third plane, a solid material that is an insulator is provided between the conductive member and the semiconductor layer, and, between a first plane including the front surface and the third plane, a hollow part is provided between the conductive member and the semiconductor layer, and a center of the hollow part in a direction crossing the first plane and the second plane is positioned between the first plane and the third plane.
3. US 6,208,156 B1 (Hembree) - A test carrier for testing bumped semiconductor components is disclosed. The semiconductor components include dice, chip scale packages, BGA devices, and wafers. The test carrier includes a base for retaining one or more components and contact members for making temporary electrical connections with contact balls on the components (e.g., solder balls). The test carrier also includes terminal contacts formed as hard metal balls, as hard metal balls coated with a non-oxidizing metal layer, or as glass, ceramic or plastic members coated with a conductive material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/07/2021